PER CURIAM.
Appellant, Double Z, Inc., appeals the denial of its motion for rehearing on a final judgment of foreclosure. We affirm.
Upon appellate review, the findings of a trial judge are presumed correct. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979); Anderman v. Miller, 359 So.2d 472 (Fla. 3d DCA 1978). It is not the function of an appellate court to reweigh the evidence heard by the trial court. Froman v. Froman, 458 So.2d 833 (Fla. 3d DCA 1984).
Because we find that the evidence supports the trial court’s findings, and because justice is served, we affirm.
Affirmed.